Case: 21-40036    Document: 00516320870       Page: 1    Date Filed: 05/16/2022




          United States Court of Appeals
               for the Fifth Circuit                               United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      May 16, 2022
                               No. 21-40036
                                                                     Lyle W. Cayce
                             Summary Calendar                             Clerk


   Arthur Roberts, II,

                                                        Plaintiff—Appellant,

                                    versus

   Fuentes, Warden Lieutenant; C. Furr, Warden; G. Miller,
   Warden; Richardson, Warden; Bryan Collier, Executive Director
   of Texas Department of Criminal Justice; Dale Wain Wright, Texas
   Board of Criminal Justice; Megan R. Thompson, Correctional Officer of
   Texas Department of Criminal Justice; Javier Muro, Lieutenant of Texas
   Department of Criminal Justice; Ray A. Guevara, Captain; Cody A.
   Wolfrum, Captain; Tanya Lawson, UTMB Senior Practice Manager,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 2:20-CV-93


   Before Southwick, Oldham, and Wilson, Circuit Judges.
Case: 21-40036     Document: 00516320870           Page: 2   Date Filed: 05/16/2022

                                    No. 21-40036


   Per Curiam:*
          Arthur Roberts, II (Texas prisoner # 02124614), has appealed the
   dismissal with prejudice as frivolous and/or for failure to state a claim on
   which relief may be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)
   and 1915A(b)(1) of his civil rights action against personnel at the McConnell
   Unit of the Texas Department of Criminal Justice, Criminal Institutions
   Division (TDCJ), and statewide supervisory personnel.
          Roberts’s motions for appointment of counsel, for a default judgment,
   and for leave to file a “letter of relief” and attachments are DENIED.
          Roberts contends that the magistrate judge misconstrued and
   mischaracterized his claims and exceeded his authority and that he was
   denied the right to have his claims tried before a jury because the defendants
   were never served with the summons and complaint. No error has been
   shown. See §§ 1915A(a) & (b)(1), 1915(e)(2)(B); Jones v. Bock, 549 U.S. 199,
   213-14 (2007). In a case such as this, in which the parties have not consented
   to have the case proceed before a magistrate judge to judgment, the
   magistrate judge may determine pretrial matters, conduct evidentiary
   hearings, and file proposed findings and recommendations. See Lawson
   v. Stephens, 900 F. 3d 715, 719-20 (5th Cir. 2018); 28 U.S.C. § 636(b)(1). The
   district court is then required to make a de novo determination of any
   portions of the magistrate judge’s proposed findings and recommendations
   to which objection is made. See § 636(b)(1). That procedure was followed in
   this case.
          The magistrate judge was unfairly biased, Roberts asserts. A judge’s
   adverse rulings, without more, are insufficient to show judicial bias unless
   they reveal an opinion based on an extrajudicial source or demonstrate such


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 21-40036       Document: 00516320870            Page: 3    Date Filed: 05/16/2022




                                       No. 21-40036


   a high degree of antagonism as to make fair judgment impossible. See Liteky
   v. United States, 510 U.S. 540, 555 (1994). No such opinion or antagonism is
   discernible in this case. See id.
          “An [in forma pauperis (IFP)] complaint may be dismissed as
   frivolous pursuant to . . . § 1915(e)(2)(B)(i) if it has no arguable basis in law
   or in fact.” Ruiz v. United States, 160 F.3d 273, 274-75 (5th Cir. 1998). An
   IFP complaint may also be dismissed for failure to state a claim on which
   relief may be granted. § 1915(e)(2)(B)(ii); see also § 1915A(b)(1). Dismissals
   for failure to state a claim are reviewed under the same standard applied to
   dismissals under Federal Rule of Civil Procedure 12(b)(6). See Legate
   v. Livingston, 822 F.3d 207, 210 (5th Cir. 2016). That is, “a complaint will
   survive dismissal for failure to state a claim if it contains sufficient factual
   matter, accepted as true, to state a claim to relief that is plausible on its face.”
   Id. (internal quotation marks and citation omitted). When a complaint is
   dismissed as frivolous and for failure to state a claim, our review is de novo.
   See Coleman v. Lincoln Par. Det. Ctr., 858 F.3d 307, 308-09 (5th Cir. 2017).
   Roberts’s pro se arguments have been given liberal construction. See Haines
   v. Kerner, 404 U.S. 519, 520 (1972).
          Roberts’s briefing on the merits of his constitutional claims is
   incoherent and wholly conclusional. He has attempted to incorporate by
   reference arguments asserted in the district court, which is not permitted.
   See Perillo v. Johnson, 79 F.3d 441, 443 n.1 (5th Cir. 1996). Even pro se
   litigants must brief arguments in order to preserve them. See Yohey v. Collins,
   985 F.2d 222, 224–25 (5th Cir. 1993). When an appellant fails to address the
   merits of the district court’s decision or identify an error in its legal analysis,
   it is the same as if he had not appealed. See Brinkmann v. Dallas Cnty. Deputy
   Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). A constitutional question
   that is either unbriefed or inadequately briefed will be deemed abandoned.
   See Coleman, 858 F.3d at 309 & n.9.



                                            3
Case: 21-40036      Document: 00516320870          Page: 4    Date Filed: 05/16/2022




                                    No. 21-40036


          The district court determined that Roberts’s official-capacity claims
   were barred under the Eleventh Amendment.             It dismissed Roberts’s
   supervisory-capacity claims against defendants Sifuentes, Furr, Miller,
   Fernandez, Richardson, Collier, and Wainwright because Roberts had not
   alleged personal involvement or implementation of unconstitutional policies
   on their part. Roberts raises no issue with respect to these determinations.
   Therefore, any issue that might have been raised has been waived. See
   Brinkmann, 813 F.2d at 748. The district court determined: that Roberts’s
   complaints against defendants Furr, Miller, Fernandez, and Richardson,
   related to their denial of his various grievances, failed to raise a cognizable
   constitutional claim; that Roberts’s contention that defendants Thompson
   and Muro had violated his right to due process in relation to disciplinary cases
   was barred under the rule in Heck v. Humphrey, 512 U.S. 477, 486-87 (1994);
   that Roberts had not alleged an actionable claim of retaliation against
   defendants Thompson and Wolfrum; and that Roberts’s contention that
   defendant Lawson had failed to assist him in pursuing grievances did not state
   a constitutional claim and was frivolous. These questions have not been
   briefed and therefore are waived. See Brinkmann, 813 F.2d at 748.
          Roberts contended in the district court that many of the defendants
   were members of the Mexican Mafia and had subjected him to psychological,
   emotional, or physical torture and had exposed him to death gas and other
   chemical agents. The district court determined that these contentions were
   baseless, irrational, and wholly incredible, and, therefore, they were
   dismissed as frivolous. See Denton v. Hernandez, 504 U.S. 25, 32-33 (1992).
   Roberts’s arguments are conclusional and do not show that the district court
   erred. See Coleman, 858 F.3d at 309 & n.9; Yohey, 985 F.2d at 224-25.
          Roberts’s arguments on appeal with respect to defendant Guevara, in
   particular, are conclusional and hyperbolic and do not show that Guevara
   acted with deliberate indifference to his health or safety or otherwise exposed



                                          4
Case: 21-40036      Document: 00516320870           Page: 5    Date Filed: 05/16/2022




                                     No. 21-40036


   him to a substantial risk of serious harm. See Farmer v. Brennan, 511 U.S. 825,
   834 (1994); Legate, 822 F.3d at 210.
          Roberts’s assertions that he had been denied access to the courts in
   relation to his federal habeas case, the district court determined, were
   frivolous and failed to state a claim on which relief may be granted. To show
   that his Sixth Amendment right of access to the courts was violated, Roberts
   must show an actual injury—that his efforts to pursue a nonfrivolous legal
   claim were hindered. See Lewis v. Casey, 518 U.S. 343, 351 (1996); Ruiz, 160
   F.3d at 275. Roberts does not state how his efforts to assert a nonfrivolous
   legal claim were hindered. See Lewis, 518 U.S. at 351.
          Roberts complains that his request for a preliminary injunction with
   respect to his denial-of-access-to-the-courts claim was denied, but he has not
   briefed that question. Roberts complains that TDCJ’s Inspector General
   refused to investigate his denial-of-access-to-the-courts claim. These issues
   are unbriefed and therefore are waived. See Yohey, 985 F.2d at 224-25.
          As the appeal is without arguable merit, it is DISMISSED AS
   FRIVOLOUS. See 5th Cir. R. 42.2. Our decision and the district court’s
   decision both count as strikes under 28 U.S.C. § 1915(g). We WARN
   Roberts that, if he accumulates a third strike, he will not be permitted to bring
   a civil action or appeal a judgment in a civil action or proceeding IFP unless
   he is under imminent danger of serious physical injury. See § 1915(g); see also
   Coleman v. Tollefson, 575 U.S. 532, 537 (2015); Alexander v. Texas Dep’t of
   Criminal Justice, 951 F.3d 236, 241 (5th Cir. 2020).




                                          5